Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim introduces a 4th channel while being dependent to claim 1. Second and third channels are introduced in claims 9 and 10. It would be clear if claim 11 was dependent to claim 10 and not claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folkner (US patent Application 20140034168).


Regarding claim 1.
Folkner discloses a fluid control valve comprising: 

    PNG
    media_image1.png
    669
    911
    media_image1.png
    Greyscale


a housing  ( as shown above) having inlet ports selected from the group of at least a first and a second inlet port and outlet ports selected from the group of at least a first and a second outlet port;
 a stemshell (as shown above)having a substantially cylindrical exterior surface cooperates with the housing to selectively direct fluid from selected inlet ports to selected outlet ports, said stemshell rotatable about a longitudinal axis internal to the housing; 

“a housing (1) and an mainly cylindrical valve element (2) arranged rotatable within the housing, where the housing has at least one supply port (11) and at least one exhaust port (12) and at least one outlet/inlet opening (13,14,15,16). These ports and opening are arranged in a distance from each other along a rotation axis for the valve element. The valve element comprises at least one first bore extending along the rotation axis connecting the supply port with the at least one outlet/inlet opening in one position of the valve element, and at least one second bore extending along the rotation axis connecting the same outlet/inlet opening with the exhaust port in a second position of the valve element, the bores being configured such that they are separated from each other.” (abstract)
a first channel (22 or 23) extending a depth into the cylindrical exterior surface of the stemshell and extending linearly a length parallel to the longitudinal axis, said first channel forming a portion of a passage outwardly directed and exposed towards to the housing to thereby communicate an inlet port with an outlet port in at least a first selected position of the stemshell relative to the housing.

Regarding clam 2. The fluid control valve of claim 1 wherein one of an interior surface of the housing and a sleeve (as shown above) internal to the housing forms the passage with the first channel.

Regarding claim 3. The fluid control valve of claim 2 wherein the sleeve is located radially intermediate the stemshell and the housing. (as shown above)

Regarding  claim 4. The fluid control valve of claim 1 wherein at least one of the first and second inlet ports are aligned linearly with at least one of the first and second outlet ports in a direction parallel to the longitudinal axis.
(As shown above ports 12 and 16 would meet this limitation)

Regarding claim 9. The fluid control valve of claim 1 wherein the stemshell has a second channel  (channels 22 and 23, where if 22 is the first channel 23 is the second) extending linearly along the cylindrical exterior surface of the stemshell parallel to the longitudinal axis, forming a portion of a passage outwardly directed and exposed towards to the housing to thereby communicate an inlet port with an outlet port in at least a second selected position of the stemshell relative to the housing, said second channel proceeding parallel to the longitudinal axis of stemshell, said second selected position rotated from the first selected position, said second channel radially spaced apart from the first channel.

Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  McLane (US Patent Application 2003009807) was seen as  the closest to the limitations of Independent claim 18 but has only a singular input whereas the claim requires multiple inlets .
Claims 5-8, 10, and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753